     18-06026-KMS Dkt 40 Filed 04/04/19 Entered 04/04/19 16:53:24 Page 1 of 13



__________________________________________________________________
                                                        SO ORDERED,



                                                        Judge Katharine M. Samson
                                                        United States Bankruptcy Judge
                                                        Date Signed: April 4, 2019

                  The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________

                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: JONATHAN H. MAGEE                                                            CASE NO. 18-50587-KMS
       MICHELLE L. MAGEE

             DEBTORS                                                                                CHAPTER 7

MICHELLE L. MAGEE                                                                                    PLAINTIFF

V.                                                                         ADV. PROC. NO. 18-06026-KMS

SOUTHERN FINANCIAL SYSTEMS INC. and                                                                DEFENDANTS
JOHN DOES 1-10


                          OPINION AND ORDER
    GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
                   DENYING PLAINTIFF’S CROSS-MOTION

           This matter is before the Court on the motion for summary judgment (“Motion”), ECF No.

11, 1 by Defendant Southern Financial Systems Inc. (“SFS”), with response in opposition by

Plaintiff/Debtor Michelle L. Magee; and on Magee’s cross-motion for partial summary judgment,

ECF No. 26.

           The Complaint was filed after the alleged “failure of SFS to prevent a prepetition writ of

garnishment from being served upon [Magee’s] employer post-petition.” Magee Br., ECF No. 27

at 1. The Complaint pleads counts for violation of the automatic stay, enforcement of the automatic


1
    Unless otherwise indicated, “ECF No. ___” refers to the docket in this adversary proceeding.
  18-06026-KMS Dkt 40 Filed 04/04/19 Entered 04/04/19 16:53:24 Page 2 of 13




stay, and civil contempt—all core under 28 U.S.C. § 157(b)(2)(O). The Complaint also pleads

counts under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), that are

outside the bankruptcy court’s subject matter jurisdiction. SFS moves for summary judgment on

the entire Complaint, while Magee moves for summary judgment only under Count I for a willful

violation of the stay as well as impliedly under Count II for enforcement of the stay and Count III

for civil contempt.

        As to Count I, summary judgment is granted in favor of SFS and against Magee, thereby

rendering Counts II and III moot. Counts IV and V, under the FDCPA, are dismissed without

prejudice for lack of subject matter jurisdiction.

                                     UNDISPUTED FACTS

   1. Dec. 13, 2017 – SFS obtained a $797.72 default judgment against Magee in the Justice

        Court of Jackson County, Mississippi. Justice Court File, ECF No. 11-1 at 7.

   2. Jan. 31, 2018 – SFS filed a suggestion of garnishment with the justice court. Id. at 8.

   3. Mar. 27, 2018 – Magee and her husband filed their joint chapter 7 case. In re Magee, No.

        18-50587-KMS, ECF No. 1.

   4. Apr. 3, 2018 – SFS received the Notice of Chapter 7 Bankruptcy Case issued by the

        bankruptcy clerk’s office. Fiegenbaum Aff. ¶ 5, ECF No. 11-4 at 2.

   5. Apr. 4, 2018 – SFS faxed the justice court, requesting that it cancel the judgment and the

        garnishment because of the pending bankruptcy case. Grogan Aff. ¶ 9, ECF No. 11-3 at 2.

   6.   The fax machine SFS used to transmit the request includes a default feature, which was

        activated on this machine, that prints an error report when a fax transmission is

        unsuccessful for any reason, whether for a “send” error or a “receive” error. Jarrell Aff. ¶¶

        4-5, ECF No. 11-5 at 1-2; Fax Machine User Guide, id. at 6. This feature has functioned



                                                     2
18-06026-KMS Dkt 40 Filed 04/04/19 Entered 04/04/19 16:53:24 Page 3 of 13




   properly in the past. Jarrell Aff. ¶ 7, ECF No. 11-5 at 2. The machine did not print an error

   report for the fax to the justice court. Grogan Aff. ¶ 10, ECF No. 11-3 at 2.

7. Because the machine did not print an error report, SFS believed the transmission was

   successful. Amacker Aff. ¶ 8, ECF No. 11-2 at 2.

8. Apr. 13, 2018 – The justice court issued a writ of garnishment for service on Magee’s

   employer, the Biloxi Schools. ECF No. 11-1 at 10.

9. May 22, 2018 – An officer of Jackson County served the writ of garnishment on the Biloxi

   Schools. ECF No. 11-1 at 13.

10. May 22, 2018 – The Biloxi Schools sent Magee a letter notifying her that it had received

   the garnishment. ECF No. 1-1.

11. June 15, 2018 – Magee filed this adversary proceeding. ECF No. 1.

12. June 19, 2018 – SFS received service of summons and the Complaint. Amacker Aff. ¶ 13,

   ECF No. 11-2 at 3.

13. June 19, 2018 – The President of SFS, Kimberly Amacker, telephoned Laura Hastey at the

   justice court and asked why the garnishment had not been released and the judgment

   against Magee canceled as requested in SFS’s fax on April 4. The fax was not in the justice

   court’s file. At Hastey’s instruction, Amacker re-faxed the April 4 notice, adding the Biloxi

   Schools’ phone number so the court could notify the Biloxi Schools that the garnishment

   proceeding had been canceled. Id. ¶¶ 11-12.

14. In Amacker’s memory, SFS heretofore has had no problems exchanging faxes with the

   Justice Court of Jackson County, Mississippi. Id. ¶ 9, ECF No. 11-2 at 2.

15. June 19, 2018 - The justice court issued a Dismissal of Garnishment, which it faxed to the

   Biloxi Schools. ECF No. 11-1 at 16-18.



                                             3
  18-06026-KMS Dkt 40 Filed 04/04/19 Entered 04/04/19 16:53:24 Page 4 of 13




   16. No monies belonging to Magee were withheld or remitted by the Biloxi Schools to the

       justice court or by the justice court to SFS. Amacker Aff. ¶ 14, ECF No. 11-2 at 3; Grogan

       Aff. ¶ 12, ECF No. 11-3 at 3.

   17. After SFS’s fax to the justice court on April 4 and before service of the summons and

       Complaint on June 19, neither the justice court, Magee, her attorney, nor the Biloxi Schools

       contacted SFS concerning the judgment or the garnishment proceeding. Amacker Aff.

       ¶ 13, ECF No. 11-2 at 3.

                                   CONCLUSIONS OF LAW

                                I. Summary Judgment Standard

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Fed. R. Bankr. P. 7056 (applying Rule 56 to adversary proceedings). “A fact is

‘material’ if its resolution in favor of one party might affect the outcome of the lawsuit under

governing law. An issue is ‘genuine’ if the evidence is sufficient for a reasonable [fact-finder] to

return a verdict for the non-moving party.” Ginsberg 1985 Real Estate P'ship v. Cadle Co., 39

F.3d 528, 531 (5th Cir. 1994) (citations omitted). A party asserting that a fact either is genuinely

disputed or cannot be genuinely disputed must support the assertion by citations “to particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of the

motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A).

       The moving party bears the initial responsibility of informing the court of the basis for its

motion and the parts of the record that indicate the absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “Once the moving party presents the . . . court



                                                 4
  18-06026-KMS Dkt 40 Filed 04/04/19 Entered 04/04/19 16:53:24 Page 5 of 13




with a properly supported summary judgment motion, the burden shifts to the nonmoving party to

show that summary judgment is inappropriate.” Morris v. Covan World Wide Moving, Inc., 144

F.3d 377, 380 (5th Cir. 1998). “The evidence of the non-movant is to be believed, and all justifiable

inferences are to be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

But the nonmovant must meet its burden with more than metaphysical doubt, conclusory

allegations, unsubstantiated assertions, or a mere scintilla of evidence. Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994).

       On cross-motions for summary judgment, each movant must establish the absence of a

genuine issue of material fact and the movant’s entitlement to judgment as a matter of law. Shaw

Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d 533, 539 (5th Cir. 2004). “If there is no genuine

issue and one of the parties is entitled to prevail as a matter of law, the court may render summary

judgment.” Id.

           II. SFS Did Not Willfully Violate the Automatic Stay and Is Therefore
                       Entitled to Summary Judgement on Count I.

       The automatic stay arises upon the filing of a bankruptcy case to operate as “a self-

executing injunction . . . prevent[ing] creditors from taking any collection actions against the

debtor or the property of the debtor’s estate for pre-petition debts.” Campbell v. Countrywide

Home Loans, Inc., 545 F.3d 348, 354-55 (5th Cir. 2008) (citing 11 U.S.C. § 362(a)). Specific to

the facts here, the stay enjoins creditors from attempting to recover a prepetition claim against the

debtor by continuing to prosecute a judicial proceeding commenced before the bankruptcy case

was filed. 11 U.S.C. § 362(a)(1); see also 11 U.S.C. § 362(a)(2) (enjoining “the enforcement,

against the debtor or against property of the estate, of a judgment obtained before the

commencement of the [bankruptcy] case”).




                                                 5
  18-06026-KMS Dkt 40 Filed 04/04/19 Entered 04/04/19 16:53:24 Page 6 of 13




       The Bankruptcy Code provides a private right of action to an individual injured by a

“willful” violation of the stay. See 11 U.S.C. § 362(k)(1). A stay violation is willful if “the

defendant knew of the automatic stay and the defendant’s actions which violated the stay were

intentional.” Campbell, 545 F.3d at 355 (quoting Brown v. Chesnut (In re Chesnut), 422 F.3d 298,

302 (5th Cir. 2005).

       “In a garnishment proceeding, no amounts should be seized or withheld from the [d]ebtor’s

wages after the filing of a bankruptcy petition.” In re Briskey, 258 B.R. 473, 477 (Bankr. M.D.

Ala. 2001). A garnishing creditor, upon receiving notice of the bankruptcy, must implement the

stay by “tak[ing] all necessary action” to stop the garnishment. Id. A creditor’s good faith effort

may satisfy this obligation, even if the effort does not stop the garnishment immediately. See

Buchanan v. First Family Fin. Servs. (In re Buchanan), 273 B.R. 749, 751 (Bankr. M.D. Ga. 2002)

(holding that creditor’s “careful and deliberate steps” in repeatedly instructing garnishee to cease

making deductions was good faith effort that satisfied creditor’s obligation to comply with

§ 362(a)).

       Here, SFS ultimately took all necessary action to release its garnishment. According to

unrefuted affidavits, SFS faxed the justice court on April 4 to cancel the judgment and dismiss the

garnishment, using a fax machine that was programmed to print an error report when a

transmission was unsuccessful; this feature had functioned correctly in the past; and the machine

did not print an error report for the April 4 fax. When service of the Complaint alerted SFS that

the garnishment had not been canceled, SFS promptly contacted the justice court by phone and

follow-up fax, resulting in cancelation of the garnishment before any funds were withheld from

Magee’s paycheck. That SFS’s action was not sufficient to immediately release the garnishment

was a result of circumstances that SFS either did not imagine—that the justice court did not receive



                                                 6
  18-06026-KMS Dkt 40 Filed 04/04/19 Entered 04/04/19 16:53:24 Page 7 of 13




the fax; or could not control—that the justice court received but then misplaced or did not act on

the fax. SFS’s actions therefore constituted a good faith effort that satisfied the obligation to

comply with § 362(a).

       Against this conclusion, Magee asserts arguments based on facts and on law. All these

arguments fail.

                               A. Magee’s Fact-Based Arguments Fail.

       Magee first argues that SFS’s failure to attach to its Motion a “Fax Send Confirmation

Report” dated April 4 means SFS did not establish that it faxed the justice court that day. Resp.,

ECF No. 14 at 2. This argument ignores the unrefuted affidavit of John Jarrell, the employee in

charge of SFS’s information and technology systems, who stated that SFS’s fax machine is set to

notify the user when a fax transmission is unsuccessful. See Aff. ¶ 4, ECF No. 11-5 at 1. Magee

also states—incorrectly—that attachments to SFS’s affidavits include a fax send confirmation

report dated June 19, 2018. ECF No. 14 at 2. In fact, it is the justice court file that includes a copy

of SFS’s fax cover sheet date-stamped received on June 19, 2018. See ECF No. 11-1 at 15. This

document is consistent with Amacker’s statement that she re-faxed the notification on that date.

See Aff. ¶ 11, ECF No. 11-2 at 3.

       Magee next argues that SFS should have submitted an affidavit from an employee of the

justice court that it “received any notification from [SFS] prior to the initiation of this [adversary

proceeding],” presumably to establish whether the justice court received the April 4 fax. Resp.,

ECF No. 14 at 2. This argument is misplaced. It is undisputed that the fax was not in the justice

court’s file. See Amacker Aff. ¶ 11, ECF No. 11-2 at 3. Whether the fax was not there because the

justice court did not receive it or because the justice court misplaced it is immaterial. What is

material is that SFS had no reason to believe its fax notification was ineffective—a fact established



                                                  7
   18-06026-KMS Dkt 40 Filed 04/04/19 Entered 04/04/19 16:53:24 Page 8 of 13




by the unrefuted affidavits of Amacker, Jarrell, and Brittney Grogan, who stated that she personally

sent the fax and that the machine did not indicate a transmission error, Aff. ¶¶ 9-10, ECF No. 11-

3 at 2.

          Finally, Magee attacks the credibility of SFS’s affidavits, arguing that all its affiants had

“a personal incentive to say that the fax was sent April 4.” ECF No. 14 at 2. This argument also

fails. “A party may not defeat a properly supported motion for summary judgment merely by

raising generalized questions as to the credibility of the movant’s affiants.” 377 Realty Partners,

L.P. v. Taffarello, 561 F. Supp. 2d 659, 662 (E.D. Tex. 2007). “So long as an affidavit is ‘clear,

direct, and free from contradictions and inconsistencies,’ then summary judgment may be granted

based upon the affidavits of interested parties.” Id. (quoting Dickson v. Am. Red Cross Nat’l

Headquarters, No. 3:95-CV-2391-P, 1997 WL 118415, at *5 (N.D. Tex. Mar. 10, 1997)). SFS’s

affidavits meet that standard.

                                    B. Magee’s Legal Argument Fails.

          Relying on an unpublished case from a bankruptcy court in New York, Magee argues that

SFS’s duty to comply with the automatic stay went beyond “simply notifying” the justice court to

stop the garnishment. See In re Schultz, No. 07-64144, 2009 WL 2872858, at *4 (Bankr. N.D.N.Y.

Feb. 20, 2009). “There must be some degree of reasonable follow-up whereby the creditor is

assured that the collection activity has ceased.” Id.

          In Schultz, on the same day the collections firm received notice of the bankruptcy filing,

it “issued releases to the banks who had restrained funds belonging to the Debtors as well as a

letter issued to the Onondaga County Sheriff directing him to stop the garnishment.” Id. at *1. The

problem was that the prepetition income execution order had not been issued to the sheriff of

Onondaga County; it had been issued to a law enforcement official in another county, the name of



                                                    8
  18-06026-KMS Dkt 40 Filed 04/04/19 Entered 04/04/19 16:53:24 Page 9 of 13




which appeared adjacent to “Onondaga” in an alphabetically ordered computer drop-down list. Id.

at *1, *3. Because the stop-garnishment letter was sent to the wrong county, two of the debtor’s

paychecks were garnished. Id. at *2. The collections firm became aware of its error only upon the

filing of the § 362(k) motion. Id. at *3.

        Here, unlike in Schultz, Magee’s paycheck was never garnished. This is not to say that the

lengths to which a garnishing creditor must go to comply with § 362(a) depend on whether funds

were withheld. Under other facts, even if no funds were withheld, not requiring creditor follow up

could “open[] the door to continued abuse of the stay,” id. at *5. But here, SFS attempted to stop

the garnishment by means that had been reliable in the past—a means the justice court itself later

used to notify the Biloxi Schools that the garnishment had been dismissed. See Justice Court Fax,

ECF No. 11-1 at 16-18. Going forward, however, SFS might reconsider whether it should rely

solely on a fax transmission unacknowledged by the intended recipient.

                                 III. Counts II and III Are Moot.

        Count II of the Complaint requests that SFS “be enjoined from any further contact with

[Magee] in regards to all pre-petition debts unless relief from the Automatic Stay is granted or the

case is dismissed without a discharge.” Compl. ¶ 38, ECF No. 1 at 6. Aside from the fact that the

Complaint does not allege that SFS ever initiated any postpetition contact with Magee, the

undisputed facts show that the judgment and garnishment were canceled. Count II is therefore

moot.

        Count III of the Complaint seeks damages and attorney’s fees under 11 U.S.C. § 105 for

SFS’s alleged violation of the automatic stay. Id. ¶¶ 40-41. “Any entity that willfully violates the

automatic stay is subject to the bankruptcy court’s civil contempt power [under § 105(a)].” In re




                                                 9
  18-06026-KMS Dkt 40 Filed 04/04/19 Entered 04/04/19 16:53:24 Page 10 of 13




Adams, 516 B.R. 361, 369 (Bankr. S.D. Miss. 2014). But SFS did not willfully violate the stay.

Count III is therefore moot.

        IV. Counts IV and V Are Dismissed for Lack of Subject Matter Jurisdiction.

       “[E]very federal court, whether trial or appellate, is obliged to notice want of subject-matter

jurisdiction on its own motion.” Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 131 n.1

(1995). The jurisdictional analysis “is properly applied not to the case as a whole but as to each

cause of action within a case.” Davis v. Life Inv’rs Ins. Co. of Am., 282 B.R. 186, 193 n.4 (S.D.

Miss. 2002). Here, the bankruptcy court lacks subject matter jurisdiction over the counts alleging

violations of the FDCPA.

       Bankruptcy courts have jurisdiction over three kinds of proceedings associated with the

administration of the bankruptcy estate: proceedings “arising under” the Bankruptcy Code,

“arising in” the bankruptcy case, or “related” to the bankruptcy case. 28 U.S.C. § 1334(b).

       “Arising in” and “arising under” proceedings are core. Wood v. Wood (In re Wood), 825

F.2d 90, 97 (5th Cir. 1987). These proceedings either arise only in a bankruptcy case (“arising in”)

or they involve a right created by bankruptcy law (“arising under”). Id. A non-exclusive list of

core proceedings is set out in 28 U.S.C. § 157(b)(2)(A)-(P).

       “Related” proceedings are non-core. 28 U.S.C. § 157(b)(3). These proceedings do not

invoke a substantive bankruptcy right and can exist outside of bankruptcy. In re Wood, 825 F.2d

at 97. The test for related-to jurisdiction is “whether the outcome of that proceeding could

conceivably have any effect on the estate being administered in bankruptcy.” Id. at 93 (quoting

Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir. 1984)).

       Bankruptcy judges are authorized to enter final orders and judgments only in core

proceedings. 28 U.S.C. § 157(b)(1). Bankruptcy judges may hear non-core (related) proceedings



                                                 10
    18-06026-KMS Dkt 40 Filed 04/04/19 Entered 04/04/19 16:53:24 Page 11 of 13




but must submit proposed findings of fact and conclusions of law to the district court unless all

parties consent to the bankruptcy court’s entry of judgment. 28 U.S.C. § 157(c)(1)-(2). If a

bankruptcy court does not have either core or related-to jurisdiction, it has no jurisdiction to hear

the proceeding at all.

         Here, Count IV alleges that SFS “misrepresented the legal status of the debt . . . by applying

for a writ of garnishment and serving it upon the Plaintiff’s employer despite the effect of the

Automatic Stay,” thereby violating 15 U.S.C. § 1692e(2). Compl. ¶ 43. Count V alleges that SFS

“attempted to collect a Judgment subject to the Automatic Stay, and in pursuing collection of the

Judgment, published the Judgment to the Plaintiff’s employer, embarrassing and shaming the

Plaintiff at her place of employment,” thereby violating 15 U.S.C. § 1692d. Compl. ¶¶ 46-47.

         Both Count IV and Count V allege postpetition violations of the FDCPA. 2 “Most courts

that have considered this issue have found that the bankruptcy court does not have subject matter

jurisdiction over a Chapter 7 debtor’s post-petition claims for violation of the FDCPA.” Atwood v.

GE Money Bank (In re Atwood), 452 B.R. 249, 255 (Bankr. D.N.M. 2011) (collecting cases).

         Here, consistent with the majority analysis, neither Count IV nor Count V is core, because

a cause of action under the FDCPA does not arise only in a bankruptcy case or involve a right

created by bankruptcy law. See 15 U.S.C. § 1692k(d) (providing that an action under the FDCPA

“may be brought in any appropriate United States district court . . . or in any other court of

competent jurisdiction.”).




2
  Count IV should be understood to allege only a postpetition violation (serving the writ of garnishment) predicated
on an act that occurred prepetition (filing the suggestion of garnishment). This construction comports with the rest of
the Complaint, the gravamen of which is violation of the automatic stay. Alternatively, Count IV would assert that
SFS misrepresented the legal status of the debt in two ways, first by filing the suggestion (a prepetition action) and
then by causing the writ to be served notwithstanding the stay (a postpetition action).


                                                          11
  18-06026-KMS Dkt 40 Filed 04/04/19 Entered 04/04/19 16:53:24 Page 12 of 13




       And neither count is non-core (related to the bankruptcy case), because the alleged FDCPA

violations occurred postpetition. The chapter 7 bankruptcy estate includes only prepetition causes

of action, meaning that this cause of action belongs to Magee, as would any recovery. Compare

11 U.S.C. § 541(a)(1) (providing that estate includes “all legal or equitable interests of the debtor

in property as of the commencement of the case”), with 11 U.S.C. §§ 1115(a), 1306(a) (providing

that estate under chapters 11 and 13 includes property acquired after commencement of case).

Consequently, it is inconceivable that litigation of the FDCPA counts, whatever the outcome,

could have any effect on the estate. As a result, there is no non-core jurisdiction and therefore no

bankruptcy subject matter jurisdiction at all over Counts IV and V. See Marshall v. PNC Bank,

N.A. (In re Marshall), 491 B.R. 217, 230 (Bankr. S.D. Ohio 2012); Wynne v. Aurora Loan Servs.,

LLC (In re Wynne), 422 B.R. 763, 770-71 (Bankr. M.D. Fla. 2010); Harlan v. Rosenberg &

Assocs., LLC (In re Harlan), 402 B.R. 703, 712 (Bankr. W.D. Va. 2009); Csondor v. Weinstein,

Treiger & Riley, P.S. (In re Csondor), 309 B.R. 124, 130 (Bankr. E.D. Pa. 2004); Goldstein v.

Marine Midland Bank, N.A. (In re Goldstein), 201 B.R. 1, 5 (Bankr. D. Me. 1996); cf. Buckingham

v. Baptist Mem’l Hosp.-Golden Triangle, Inc., 283 B.R. 691, 692-94 (N.D. Miss. 2002) (holding

that lawsuit filed after bankruptcy proceedings were concluded and that alleged, among other

claims, violations of FDCPA would not be transferred to bankruptcy court because estate would

be unaffected regardless of outcome).

       “If the court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.” Fed. R. Civ. P. 12(h)(3) (made applicable in bankruptcy by Fed. R. Bankr. P.

7012(b)). Accordingly, Counts IV and V are dismissed.




                                                 12
  18-06026-KMS Dkt 40 Filed 04/04/19 Entered 04/04/19 16:53:24 Page 13 of 13




                                             ORDER

        Based on the undisputed facts, SFS did not willfully violate the automatic stay.

        IT IS THEREFORE ORDERED that SFS’s motion for summary judgment is

GRANTED as to Count I; that

        Counts II and III are DISMISSED AS MOOT; and that

        Counts IV and V are DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction.

        Magee’s cross-motion for partial summary judgment is ORDERED DENIED.

                                      ##END OF ORDER##




                                                13
